               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF HAWAI`I
___________________________________
                                    )
The Arc in Hawaii,                  )
                                    )
               Plaintiff,           )
                                    )
     v.                             ) Civ. No. 20-00112-ACK-WRP
                                    )
DB Insurance Co., Ltd.,             )
                                    )
               Defendant.           )
___________________________________)

 ORDER GRANTING PLAINTIFF’S PARTIAL MOTION FOR SUMMARY JUDGMENT
 AND GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR
                         SUMMARY JUDGMENT

          This case arises from a dispute between an insurance

company and its insured as to whether successive policies limit

employee dishonesty recovery and whether the policies cover

employee theft due to forgery.    Plaintiff The Arc of Hawaii

brought this lawsuit against Defendant DB Insurance Co.,

asserting claims for breach of contract and bad faith.    DB

Insurance has moved for Summary Judgment and the Arc has moved

for Partial Summary Judgment on its breach of contract claim.

For the reasons discussed below, the Court GRANTS Plaintiff The

Arc in Hawaii’s Motion for Partial Summary Judgment, ECF No. 25,

and GRANTS IN PART AND DENIES IN PART Defendant DB Insurance Co.

Ltd.’s Motion for Summary Judgment, ECF No. 23.




                                 - 1 -
                             BACKGROUND

          The following facts are undisputed and are principally

drawn from the parties’ concise statements of facts (“CSFs”) and

the evidentiary exhibits attached thereto.

  I.   The Underlying Action

          The Arc in Hawaii is a Hawaii nonprofit corporation

that helps Hawaii residents with disabilities “secure the power

to choose where and how they live, learn, work, and play in the

community.”   Pl. Mot., ECF No. 25 at 2.    Lola Jean Amorin was

The Arc’s bookkeeper and accountant from 1982 until 2017.      Pl.

CSF, ECF No. 26 ¶ 6.   In March of 2017, The Arc discovered that

Ms. Amorin had fraudulently stolen $6,969,165.27 from The Arc

over the course of her employment.     Id. ¶¶ 8, 15.   Ms. Amorin’s

theft spanned from January 20, 1998, through January 31, 2017.

Def. CSF, ECF No. 24 ¶ 13.

          In the first of four schemes, Ms. Amorin would forge a

check from The Arc to First Hawaiian Bank.     Id. ¶ 14.   She would

forge The Arc’s directors’ signatures on company checks or

obtain the signatures through false pretenses.     Id. ¶ 15.   Ms.

Amorin would then personally deliver the check and request First

Hawaiian Bank to issue an official bank check for the same

amount to Hawaii Central Federal Credit Union, where she would

deposit the check into her personal account.     Id.




                               - 2 -
          In the second scheme, Ms. Amorin issued forged checks

from The Arc to Home Depot, and then paid for items on her own

personal account at Home Depot.    Id. ¶ 16.

          In the third scheme, when obtaining Costco prepaid

cash cards for the company, Ms. Amorin would obtain additional

cash cards for her own use.   Id. ¶ 17.

          In the fourth scheme, Ms. Amorin used the company’s

Office Depot corporate credit card to purchase office equipment

for her own personal use.   Id. ¶ 18.

          On December 14, 2017, Ms. Amorin was indicted on

several charges.   Decl. of Leiann Fountain, ECF No. 26-1 ¶ 33.

After pleading “no contest” on all the charges, she was

ultimately convicted of theft in the first degree, computer

fraud in the first degree, money laundering, willful failure to

file return, and attempt to evade or defeat tax.   Def. CSF ¶ 19.

  II.   The Insurance Policies

          Defendant DB Insurance Co., Ltd., formerly known as

Dongbu Insurance Co., Ltd., issued to The Arc consecutive year-

long commercial property policies (each a “Policy” and

collectively “the Policies”) for five periods (each a “Policy

Period” and collectively “the Policy Periods”).    Broken down by

Policy Period, The Arc’s losses from the forged checks made or

drawn by Ms. Amorin and from her dishonest acts total no less

than the following amounts:


                                 - 3 -
          Policy No. DCF1200010-00 (Pl. CSF, Ex. 1):
          June 4, 2012 to June 4, 2013: $505,834.01

          Policy No. DCF1200010-01 (Pl. CSF, Ex. 2):
          June 4, 2013 to June 4, 2014: $582,531.18

          Policy No. DCF1200010-02 (Pl. CSF, Ex. 3):
          June 4, 2014 to June 4, 2015: $604,521.04

          Policy No. DCF1200010-03 (Pl. CSF, Ex. 4):
          June 4, 2015 to June 4, 2016: $714,111.66

          Policy No. DCF1200010-04 (Pl. CSF, Ex. 5):
          June 4, 2016 to June 4, 2017: $365, 718.55

Pl. CSF ¶ 15.

          Each Policy contains a “Causes of Loss – Special

Form,” which expressly excludes dishonest or criminal acts (the

“Criminal Acts Exclusion”).    See Pl. CSF, Exs. 1-5.   Each Policy

also contains a Commercial Property Enhancement Endorsement II

(the “Enhancement Endorsement”), which provides extended

coverage for forgery and employee dishonesty.    Id.

  III. Terms of the Policies

          The Court outlines the relevant policy provisions

below:

          First, each of the Policies includes a “Building and

Personal Property Coverage Form,” which outlines the general

coverage afforded by the Policies:

          A. Coverage
          We will pay for direct physical loss of or damage to
          Covered Property at the premises described in the
          Declarations caused by or resulting from any Covered
          Cause of Loss.



                                - 4 -
           1. Covered Property
           Covered Property, as used in this Coverage Part, means
           the type of property described in this section, A.1.,
           and limited in A.2., Property Not Covered, if a Limit of
           Insurance is shown in the Declarations for that type of
           property.

See Pl. CSF, Exs. 1-5.   The Policies also indicate what type of

property is generally not covered:

           2. Property Not Covered
           Covered Property does not include:
                a. Accounts, bills, currency, food stamps or other
                evidences of debt, money, notes or securities.

Id.   In turn, the main coverage form cross references other

forms that clarify the type and scope of coverage, as well as

any extended coverage beyond the general provision and any

exclusions that limit coverage:

           3. Covered Causes of Loss
           See Applicable Causes of Loss Form as shown in the
           Declarations.

           . . .

           5. Coverage Extensions
           Except as otherwise provided, the following Extensions
           apply to property located in or on the building described
           in the Declarations and or in the open (or in a vehicle)
           within 100 feet of the described premises.

           . . .

           B. Exclusions And Limitations
           See applicable Causes of Loss Form as shown in the
           Declarations.

Id.   Specifically, the Causes of Loss Form clarifies the types of

covered risks, and expressly excludes dishonest or criminal acts:




                               - 5 -
          A. Covered Causes Of Loss
          When Special is shown in the Declarations, Covered
          Causes of Loss means Risks Of Direct Physical Loss unless
          the loss is:
          1. Excluded in Section B., Exclusions . . .

          . . .

          B. Exclusions

          . . .

          2. We will not pay for loss or damage caused directly or
          indirectly by any of the following:

          . . .

          h. Dishonest or criminal act by you, any of your
          partners, members, officers, managers, employees
          (including leased employees), directors, trustees,
          authorized representatives or anyone to whom you
          entrust the property for any purpose:

          (1) Acting alone or in collusion with others; or
          (2) Whether or not occurring during the hours           of
          employment.

          This exclusion does not apply to acts of destruction
          by your employees (including leased employees);
          but theft by employees (including leased
          employees) is not covered.

Id.

          Next, the Policies contain an Enhancement Endorsement,

which sets out additional coverage provided by the Policies and

limits such coverage based on each “occurrence”:

          C. Building and Personal Property Coverage Form, Section
          A. Coverages, Paragraph A.5. Coverage Extensions, is
          amended as set forth below. The limits of Insurance for
          the Coverage Extensions in this Endorsement are in
          addition to the applicable Limit of Insurance shown in
          the Declarations.



                              - 6 -
           1. . . . .

           4. Building and Personal Property Coverage Form,
           Paragraph A.5. Coverage Extensions, is amended to
           include the following. A $1,000,000 combined Blanket
           Limit of Insurance applies in each occurrence to the
           following coverage extensions:

                1. . . . .

                5. Forgery and Alteration

                6. . . . .

           This $1,000,000 Blanket Limit of Insurance is the most
           we pay for all loss or damage under any or all of the
           above listed coverage extensions as a result of any
           single occurrence. This Blanket Limit of Insurance
           applies only to the above listed coverage extensions.
           All other coverage extensions not listed above are
           subject to the specific sublimits specified in the
           coverage extension.

Id.   Relevant here, the Enhancement Endorsement adds the

following enhanced coverage for forgery (“the Forgery

Provision”):

           q. Forgery and Alteration
               (1) We will pay for loss resulting directly from
               forgery or alteration of, on or in any check, draft,
               promissory note, or similar written promise, order
               or direction to pay a certain sum in money, made or
               drawn by or drawn upon you, or made or drawn by one
               acting as your agent or claiming to have been so
               made or drawn.

Id.   It likewise affords enhanced coverage for employee

dishonesty (“the Employee Dishonesty Provision”):

           m. Employee Dishonesty
               (1) We will pay for direct loss of or damage to
               Business Personal Property, including “money” and
               “securities”   resulting   from   dishonest   acts
               committed by any of your employees acting alone or


                               - 7 -
                in collusion with other persons (except you or your
                partner) with the manifest intent to:
                     (a) Cause you to sustain loss or damage; and
                     also
                     (b) Obtain financial benefit (other than
                     salaries,    commissions,    fees,    bonuses,
                     promotions, awards, profit sharing, pensions
                     or other employee benefits earned in the
                     normal course of employment) for:
                          (i) Any employees; or
                          (ii) Any person or organization.

Id.   The Employee Dishonesty Provision specifies what

constitutes an “occurrence”:


           (3) All loss or damage:
               (a) Caused by the same person or persons; or
               (b) Involving a single act or series of related
               acts;

           is considered one occurrence.

Id.   The Employee Dishonesty Provision also contains additional

limitations, including a $250,000 sublimit:


           (4) We will pay only for loss or damage you sustain
           through acts committed or events occurring during the
           Policy Period. Regardless of the number of years this
           policy remains in force or the number of premiums
           paid, no Limit of Insurance cumulates from year to
           year or period to period.
           (5) This coverage ceases to apply to any dishonest acts
           by any employee immediately upon discovery by:
               (a) You; or
               (b) Any of your partners, officers or directors not
               in collusion with the employee; of any dishonest
               act committed by that employee before or after
               being hired by you.

           The most we will pay in any one occurrence for loss or
           damage under this Coverage Extension is $250,000.

Id.


                               - 8 -
  IV.   Procedural Background

          In March of 2017, The Arc filed a claim with DB

Insurance seeking recovery for its loss of $2,372,716.44

suffered during the Policy Periods in connection with Ms.

Amorin’s scheme (Claim No. CCF1700003).        Compl., ECF No. 1 ¶ 30;

Def. CSF, Ex. G.    On February 12, 2020, The Arc filed its

Complaint in the First Circuit Court of the State of Hawaii.

The Complaint charged Count I for Breach of Contract and Count

II for Bad Faith.    Compl. ¶¶ 38-84.      DB Insurance removed the

Complaint to this Court.    On December 30, 2020, The Arc filed a

Partial Motion for Summary Judgment and Defendant filed a Motion

for Summary Judgment, ECF Nos. 25 and 23, and CSFs in support,

ECF Nos. 26 and 24.    On April 27, 2021, the parties both filed

their opposition briefs, ECF Nos. 40 and 38, and CSFs in

opposition, ECF Nos. 41 and 39.     On May 4, 2021, the parties

filed reply briefs, ECF Nos. 42 and 44, and CSFs in reply, ECF

Nos. 43 and 45.    This Court held a hearing on May 18, 2021,

regarding this matter.



                                STANDARD

          Summary judgment is proper where there is no genuine

issue of material fact and the moving party is entitled to

judgment as a matter of law.     Fed. R. Civ. P. 56(a).     Rule 56(a)

mandates summary judgment “against a party who fails to make a


                                 - 9 -
showing sufficient to establish the existence of an element

essential to the party’s case, and on which that party will bear

the burden of proof at trial.”   Celotex Corp. v. Catrett, 477

U.S. 317, 322, 106 S. Ct. 2548, 2552 (1986); see also Broussard

v. Univ. of Cal., 192 F.3d 1252, 1258 (9th Cir. 1999).

          “A party seeking summary judgment bears the initial

burden of informing the court of the basis for its motion and of

identifying those portions of the pleadings and discovery

responses that demonstrate the absence of a genuine issue of

material fact.”   Soremekun v. Thrifty Payless, Inc., 509 F.3d

978, 984 (9th Cir. 2007) (citing Celotex, 477 U.S. at 323, 106

S. Ct. at 2553); see also Jespersen v. Harrah’s Operating Co.,

392 F.3d 1076, 1079 (9th Cir. 2004).   “When the moving party has

carried its burden under Rule 56[(a)] its opponent must do more

than simply show that there is some metaphysical doubt as to the

material facts [and] come forward with specific facts showing

that there is a genuine issue for trial.”   Matsushita Elec.

Indus. Co. v. Zenith Radio, 475 U.S. 574, 586–87, 106 S. Ct.

1348, 89 L. Ed. 2d 538 (1986) (citation and internal quotation

marks omitted and emphasis removed); see also Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 247–48, 106 S. Ct. 2505, 91

L. Ed. 2d 202 (1986) (stating that a party cannot “rest upon the

mere allegations or denials of his pleading” in opposing summary

judgment).


                              - 10 -
            “An issue is ‘genuine’ only if there is a sufficient

evidentiary basis on which a reasonable fact finder could find

for the nonmoving party, and a dispute is ‘material’ only if it

could affect the outcome of the suit under the governing law.”

In re Barboza, 545 F.3d 702, 707 (9th Cir. 2008) (citing

Anderson, 477 U.S. at 248, 106 S. Ct. 2505, 91 L. Ed. 2d 202).

When considering the evidence on a motion for summary judgment,

the court must draw all reasonable inferences on behalf of the

nonmoving party.     Matsushita Elec. Indus. Co., 475 U.S. at 587,

106 S. Ct. 1348, 89 L. Ed. 2d 538; see also Posey v. Lake Pend

Oreille Sch. Dist. No. 84, 546 F.3d 1121, 1126 (9th Cir. 2008)

(stating that “the evidence of [the nonmovant] is to be

believed, and all justifiable inferences are to be drawn in his

favor” (internal citation and quotation omitted)).



                                 DISCUSSION

            The Court must interpret the relevant provisions in

the Policies to decide whether they provide coverage for The

Arc’s losses stemming from Ms. Amorin’s wrongful actions. 1/

Neither party disputes that Ms. Amorin is an employee of The Arc

whose dishonest conduct is covered by The Arc’s Policies to some




      1/ The specific amounts of the losses occurring during each Policy
Period are undisputed and thus deemed admitted. See U.S. E.E.O.C. v. Glob.
Horizons, Inc., 7 F. Supp. 3d 1053, 1058 (D. Haw. 2014); Local Rule 56.1(g).


                                   - 11 -
extent. 2/    The Arc argues that coverage is triggered by both the

Employee Dishonesty Provision and the Forgery Provision found in

the Enhancement Endorsement.        Pl. Mot. at 3-4.     In The Arc’s

view, it is entitled to recover the $250,000 sublimit under the

Employee Dishonesty Provision for each of the five relevant

Policies.      Id.   The Arc also argues that it should be entitled

to recover under the Forgery Provision, with each Policy

affording coverage up to $1,000,000 for forgery.            Id.

              DB Insurance, for its part, asserts that it has

fulfilled its obligation by paying a single sum of $250,000

triggered under the Employee Dishonesty Provision, and that

there is no coverage under the Forgery Provision.            Def. Mot. at

1-2.    DB Insurance also moves for summary judgment on The Arc’s

claim of bad faith and argues The Arc’s request for punitive

damages should be dismissed as a matter of law.           Id.

              The parties’ competing positions stem from their

differing interpretations of the language of the Enhancement

Endorsement.

I.     Rules of Construction for Insurance Policies

              Under Hawaii law, courts look to the plain language of

the insurance policy to determine the scope of the insurer’s

duties.      Dairy Rd. Partners v. Island Ins. Co., Ltd., 92 Haw.


       2/At the hearing, DB Insurance’s counsel agreed that Ms. Amorin was
also an agent of The Arc and that she committed forgery, but asserted that
her forgery was not covered by the Policies.


                                   - 12 -
398, 411, 992 P.2d 93 (2000); see also Burlington Ins. Co. v.

Oceanic Design & Const. Inc., 383 F.3d 940, 945 (9th Cir. 2004)

(“In Hawaii, the terms of an insurance policy are to be

interpreted according to their plain, ordinary, and accepted

sense in common speech.”).   In the context of insurance coverage

disputes, the court “must look to the language of the insurance

policies themselves to ascertain whether coverage exists,

consistent with the insurer and insured’s intent and

expectations.”   Haw. Ins. & Guar. Co. v. Fin. Sec. Ins. Co., 72

Haw. 80, 87, 807 P.2d 1256 (1991).

          Further, insurance policies must be construed “in

accordance with the reasonable expectations of a layperson.”

Hawaiian Isle Adventures, Inc. v. N. Am. Capacity Ins. Co., 623

F. Supp. 2d 1189, 1194 (D. Haw. 2009) (citing Dawes v. First

Ins. Co. of Haw., 77 Haw. 117, 121, 883 P.2d 38 (1994)).

Insurance contracts are “contracts of adhesion” and Hawaii law

“ha[s] long subscribed to the principle that they must be

construed liberally in favor of the insured and any ambiguities

must be resolved against the insurer.”   Guajardo v. AIG Haw.

Ins. Co., 118 Haw. 196, 202, 187 P.3d 580 (2008) (citing Dairy

Rd. Partners v. Island Ins. Co., 92 Haw. 398, 411-12, 992 P.2d

93 (2000) (internal citations omitted)); see also Hart v. Ticor

Title Ins. Co., 126 Haw. 448, 456, 272 P.3d 1215 (2012).




                              - 13 -
           A contract is ambiguous “when its terms are reasonably

susceptible to more than one meaning.”     Hawaiian Ass'n of

Seventh-Day Adventists v. Wong, 130 Haw. 36, 45, 305 P.3d 452

(2013).   But the mere fact that the parties offer competing

interpretations of contract terms “does not render clear

language ambiguous.”   State Farm Fire & Cas. Co. v. Pacific

Rent-All, Inc., 90 Haw. 315, 324, 978 P.2d 753 (1999).

II.   Breach of Contract Claim (Count I)

           Each party has moved for summary judgment in its favor

on The Arc’s breach of contract claim.     To prevail on a breach

of contract claim under Hawaii law, plaintiff must establish:

(1) the contract at issue; (2) the parties to the contract; (3)

whether plaintiff performed under the contract; (4) the

particular provision of the contract allegedly violated by

defendants; (5) when and how defendants allegedly breached the

contract; and (6) how the plaintiff was injured.     Barber v.

Ohana Military Cmtys., LLC, Civ. No. 14-00217 HG-KSC, 2014 WL

3529766, at *4 (D. Haw. July 15, 2014) (citing Evergreen Eng’rg,

Inc. v. Green Energy Team LLC, 884 F. Supp. 2d 1049, 1059 (D.

Haw. 2012)).

           Count I of the Complaint alleges that DB Insurance has

breached its obligation under the Policies by refusing to cover

the losses incurred by The Arc as provided under the Forgery

Provision, and by refusing to pay the $250,000 sublimit for each


                              - 14 -
of the five Policy Periods under the Employee Dishonesty

Provision.    Pl. Mot. at 3-4.      DB Insurance has made one payment

of $250,000 under the Employee Dishonesty Provision based on the

sublimit of a single Policy Period.         Each argument is addressed

in turn.

         a. Forgery Provision

            The first issue before the Court is whether the

Criminal Acts Exclusion bars coverage otherwise triggered under

the Forgery Provision.       The Forgery Provision provides enhanced

coverage for “loss resulting directly from forgery or alteration

of, on or in any check, . . . made or drawn by one acting as

[the Arc’s] agent or claiming to have been so made or drawn.”

See Pl. CSF, Ex. 1-5.      Neither party disputes that Ms. Amorin

forged checks while she was an employee of the Arc.             Indeed, at

the hearing, DB Insurance’s counsel agreed that Ms. Amorin was

an agent of The Arc and that she committed forgery; but DB

Insurance’s counsel disagreed that her conduct was covered under

the Forgery Provision.       The Court finds that as a bookkeeper and

accountant, Ms. Amorin acted as The Arc’s agent and authorized

representative in preparing checks to pay company expenses. 3/

Pl. CSF ¶ 7; see also Griffin v. Maryland Cas. Co., 57 So.2d 486



      3/ The common meaning of “agent” includes authorized representatives and

employees. See Black’s Law Dictionary (11th ed. 2019) (defining agent as
“[s]omeone who is authorized to act for or in place of another; a
representative”).


                                   - 15 -
(Miss. 1952) (finding the employee to be acting as an agent over

the course of his employment).   The Court also finds that her

acts constitute forgery under the Policies.   Therefore, coverage

under the Forgery Provision is triggered.   The question here is

whether the Criminal Acts Exclusion in the general policy

excludes the forgery coverage in the Enhancement Endorsement.

           DB Insurance contends that coverage is excluded by the

Criminal Acts Exclusion found in the Policy’s Causes of Loss

Form.   The Criminal Acts Exclusion excludes from coverage loss

or damages caused by or resulting from “[d]ishonest or criminal

act by [The Arc], any of [its] partners, members, officers,

managers, employees (including leased employees), directors,

trustees, authorized representatives or anyone to whom [The Arc]

entrust the property for any purpose . . . .”   Id.   But, as

stated, the Enhancement Endorsement by amendment expressly adds

coverage for loss resulting directly from forgery.    Id.   The

Court is tasked with deciding whether and how these provisions

may be reconciled.   For the reasons outlined below, the Court

finds that the Criminal Acts Exclusion does not apply to the

enhanced forgery coverage.

           First, the Enhancement Endorsement specifically amends

the general policy, which includes the Criminal Acts Exclusion,

by enhancing coverage to include losses from forgery.




                              - 16 -
           Second, under Hawaii law, “specific provisions in a

contract control general provisions where the two conflict.”

Pac. Com. Servs., LLC v. LVI Env’t. Servs., Inc., Civ. No. 16-

00245 JMS-KJM, 2018 WL 3826773, at *30 (D. Haw. Aug. 10, 2018)

(citing Kaiser Haw. Kai Dev. Co. v. Murray, 49 Haw. 214, 227,

412 P.2d 925 (1966)); see also U.S. Composite Pipe S., LLC v.

Frank Coluccio Const. Co., Civ No. 12-00538 JMS-KS, 2014 WL

5023489, at *10 (D. Haw. Oct. 7, 2014) (“In the interpretation

of a promise or agreement of a term thereof, . . . specific

terms and exact terms are given greater weight than general

language.”) (citing Restatement (Second) of Contracts § 203

(1981)).   Here, the Forgery Provision is the more specific

provision.   It expressly adds coverage that would otherwise be

excluded under the Policies.

           But because the Forgery Provision does not

specifically say it supersedes the Criminal Acts Exclusion, DB

Insurance interprets the Forgery Provision as limited by the

Criminal Acts Exclusion of the original Policy.   Def. Mot. at

15.   The Arc asserts that DB Insurance took an inconsistent

position that Ms. Amorin’s conduct is not covered under the

Forgery Provision because of the Criminal Acts Exclusion yet DB

Insurance paid $250,000 under the Employee Dishonesty Provision,

which is likewise not explicitly exempted from the Criminal Acts

Exclusion.


                               - 17 -
          Generally speaking, Hawaii law focuses on the

reasonable expectations of the policyholder.   The “objectively

reasonable expectations of policyholders and intended

beneficiaries regarding the terms of insurance contracts will be

honored even though painstaking study of the policy provisions

would have negated those expectations.”   Del Monte Fresh Produce

(Hawaii), Inc. v. Fireman’s Fund Ins. Co., 117 Haw. 357, 368,

183 P.3d 734 (2007).   Under Hawaii law, insurance policies “are

to be construed in accord with the reasonable expectations of a

layperson.”   Sturla, Inc. v. Fireman’s Fund Ins. Co., 67 Haw.

203, 209, 684 P.2d 960 (1984).

          DB Insurance makes an expressio unius est exclusio

alterius argument that because other provisions modify or delete

exclusions, the absence of language in the Forgery Provision

“delet[ing]” the Criminal Acts Exclusion implies that the

exclusion is applicable.   Def. Opp. at 19 & n.5.   DB Insurance

refers to subparagraph “C.4.h. for Back-up of Sewers and Drains”

in the Enhancement Endorsement which provides that exclusion

“1.g. Water” does not apply, but only to the extent of the

coverage provided by the endorsement.   See Def. Ex. A at 43-44;

see also Def. Ex. A at 49-50 (subparagraph “C.4.s. Glass and

Signs” providing that “Section B. EXCLUSIONS” do not apply to

this Coverage Extension but for certain exceptions); 52-53

(subparagraph “C.4.w. Off Premises Utility Services” providing


                              - 18 -
that exclusion “1.e. Utility Services” does not apply); 55

(subparagraph “C.4.z. Temperature or Humidity Change” providing

that exclusions “2.d.(7)(a) and (b)” do not apply).            And other

endorsements (in addition to and separate from the Enhancement

Endorsement, which adds the Forgery Provision and Employee

Dishonesty Provision) include a sentence reading, “[t]he terms

of this endorsement shall not be construed to delete or modify

any of the exclusions in the applicable Causes of Loss form(s)

or Endorsements attached to this policy.”          See, e.g., Def. Ex. A

at 29, 31, and 33. 4/    Such a disclaimer is absent from the

Forgery Provision.      Moreover, it could also be said that if DB

Insurance wanted to exclude forgery coverage in these

circumstances, it could simply have not added the enhanced

forgery coverage in the first place, or used more precise

language.    See Griffin v. Maryland Cas. Co., 57 So.2d 486, 490

(Miss. 1952) (“if the Insurance Company purposed to exclude

forgeries of promissory notes, it could have so provided.”).

            Nonetheless, the Court concludes that Hawaii law does

not expect a reasonable policyholder to apply a canon of

construction to ultimately make conclusions about the plain

language in one part of the policy as impacted by conflicting



      4/ The Court notes that each Policy contains a schedule of endorsements.
The primary endorsement at issue is the Commercial Property Enhancement
Endorsement II, otherwise known as the “Enhancement Endorsement.” Any other
endorsement is referred to as an “endorsement.”


                                   - 19 -
language in another.   See Del Monte at 368 (emphasizing that the

reasonable expectations of policyholders will be honored even

though painstaking study of the policy provisions would have

negated those expectations); see also Steven v. Fid. & Cas. Co.

of New York, 377 P.2d 284, 290 (Cal. 1962) (“We do not believe

the maxim [of expressio unius] should serve to defeat the basic

rule that the insurance contract should be interpreted against

the draftsman.”).   It is not reasonable to expect The Arc, or

any other policyholder, to employ such a legalistic rule of

construction.

           Notably, as pointed out earlier, DB Insurance’s

expressio unius argument is also undermined by its recognition

of coverage under the Employee Dishonesty Provision even though

that provision similarly is not explicitly exempt from the

Criminal Acts Exclusion.

           This Court is required to ascertain and prioritize the

reasonable expectations of the policyholder.    That is especially

true when the policy language is ambiguous.    In this case, The

Arc bought insurance which included an Enhancement Endorsement

covering forgery by an agent.    The Arc could therefore

reasonably expect to receive coverage when an agent committed

forgery.   The Arc suffered losses resulting from forgery by an

agent during each Policy Period.    The Court is not persuaded by

DB Insurance’s contention that the “loss is excluded from


                                - 20 -
coverage even if its cause falls within the scope of the Forgery

[] coverage extension . . . .”   Def. Opp. at 24.

          The Court is also not swayed by each party’s argument

that the other’s interpretation would render some other clause

in the Policy meaningless.   DB Insurance argues that The Arc’s

interpretation of the Forgery Provision to encompass forgery by

an employee would render both the Criminal Acts Exclusion and

the Employee Dishonesty coverage extension meaningless.    Def.

Mot. at 16.   It is a rule of Hawaii law that an insurance

provision cannot be interpreted in a way that would “render

insurance coverage largely illusory.”    Budget Rent-A-Car Sys.,

Inc. v. Ricardo, 85 Haw. 243, 249, 942 P.2d 507 (1997).    In DB

Insurance’s view, the forgery coverage should only cover loss

resulting directly from forgery or alteration by someone other

than an employee or authorized representative.    Def. Opp. at 17.

The problem with that reading is it would render the Forgery

Provision a nullity where the forgery is committed by an agent

of The Arc.   Yet the Forgery Provision specifically enhances

coverage for forgery committed “by one acting as your agent.”

Thus, a plain reading of the text allows the competing

provisions to both retain meaning.     The Criminal Acts Exclusion—

found in the general coverage form—continues to exclude criminal

acts other than forgery by The Arc’s agents.




                              - 21 -
          In summary, the Court finds that there is no genuine

issue of material fact that The Arc’s losses trigger coverage

under the Forgery Provision and that the Criminal Acts Exclusion

does not bar coverage.    The Court further finds that a

policyholder would reasonably expect that the Forgery Provision

affords coverage for exactly the type of losses at issue here.

Finally, the Court finds that to the extent that there is an

ambiguity between the operation of the Criminal Acts Exclusion

and the Forgery Provision, the ambiguity must be decided in

favor of the insured.    The Court finds that the Criminal Acts

Exclusion does not apply to the coverage afforded by the Forgery

Provision.

          Having found that the Criminal Acts Exclusion does not

apply to the enhanced forgery coverage, the Court holds that DB

Insurance’s failure to pay losses under the Forgery Provision

was a breach of the Policies.    The Arc’s Motion for Summary

Judgment is GRANTED and DB Insurance’s Motion DENIED insofar as

DB Insurance is obligated to cover The Arc’s losses incurred

under the Forgery Provision in each of the Policies.

          As will be discussed infra, DB Insurance’s counsel

acknowledged that the “one occurrence” and the “non cumulation”

provisions (included within the Employee Dishonesty Provision)

do not apply to the Forgery Provision.




                                - 22 -
         b. Employee Dishonesty Provision

           The next issue is whether the Employee Dishonesty

Provision, which is subject to a $250,000 sublimit per

occurrence, is limited to one single policy payment (as DB

Insurance argues) or is recoverable across successive Policy

Periods (as The Arc argues).

           Each Policy has a “one occurrence provision,” which

defines “occurrence” for purposes of employee dishonesty

coverage as “[a]ll loss or damage: (a) Caused by the same person

or persons; or (b) Involving a single act or series of related

acts.”   See Pl. CSF, Ex. 1.   That provision is followed by a

“non cumulation provision,” which reads, “[r]egardless of the

number of years this policy remains in force or the number of

premiums paid, no Limit of Insurance cumulates from year to year

or period to period.”   Id.

           The Parties do not dispute that the Employee

Dishonesty Provision is triggered by the losses stemming from

Ms. Amorin’s conduct, and that her conduct is a single

“occurrence,” at least as defined in each Policy.    The question

is whether the coverage is limited to one single Policy Period,

or whether The Arc may recover under all five Policy Periods.

DB Insurance has taken the former position, arguing that Ms.

Amorin’s conduct constitutes a single occurrence triggering a

single payment of $250,000.    The Arc takes the latter position,


                               - 23 -
agreeing that each dishonest act constitutes a single

occurrence, but arguing that each Policy is triggered based on a

single “occurrence” in each.   For the reasons outlined below,

the Court finds that The Arc may recover under the Employee

Dishonesty Provision of each of the Policies.

          While courts have adopted different interpretations of

similar “occurrence” language in cases involving multiple

policies, many courts have found an occurrence provision to be

temporally ambiguous.   See e.g., Spartan Iron & Metal Corp. v.

Liberty Ins. Corp., 6 F. App’x 176, 179 (4th Cir. 2001)

(observing that the one occurrence provision at issue was

ambiguous because it did not affirmatively indicate whether a

series of acts includes acts occurring outside the policy term);

Karen Kane Inc. v. Reliance Ins. Co., 202 F.3d 1180, 1187 (9th

Cir. 2000) (holding that the insured could recover under

successive policy periods because the policy was ambiguous as to

whether an “occurrence” is temporally limited by the policy

period); Glaser v. Hartford Cas. Ins. Co., 364 F. Supp. 2d 529,

538 (D. Md. 2005) (finding five successive policies were

separate contracts for the purpose of interpreting employee

dishonesty provision); A.B.S. Clothing Collection, Inc. v. Home

Ins. Co., 41 Cal. Rptr. 2d 166, 174 (1995) (reversing the trial

court and finding that the policies did not constitute one

continuous contract despite the fact that each policy stated it


                               - 24 -
was a renewal of the preceding policy); Robben & Sons Heating,

Inc. v. Mid-Century Ins. Co., 74 P.3d 1141, 1144 (Or. App. 2003)

(holding that employee thefts during two policy periods

constituted more than one “occurrence” in analyzing the

application of the one occurrence provision).

          Most on point is Karen Kane Inc. v. Reliance Ins. Co.,

in which the Ninth Circuit allowed the insured to recover

multiple sublimits under successive policy periods.     202 F.3d at

1190 (9th Cir. 2000).   The insurance company issued three one-

year commercial insurance policies that included coverage for

employee dishonesty, with a crime coverage limit of $250,000.

Id. at 1181.   After the insured suffered losses in connection

with an employee’s dishonesty over a three-year period, the

Ninth Circuit held that the insured could recover under all

three policies.   Id. at 1187.    Analyzing the plain text of the

policy, the court determined that “occurrence” was ambiguous

because the policy was “silent” as to whether it “refers to ‘a

single act or series of acts’ within a single policy period or

across multiple periods.”   Id. at 1187 (emphasis added).

Because the term was temporally ambiguous, the court construed

the term in favor of liability.

          The “occurrence” language in each of the DB Insurance

Policies is nearly identical to that in Karen Kane:




                                 - 25 -
         The insurance policy issued to Kane by Reliance provides
         that Reliance “will pay for loss of, and loss from damage
         to, Covered Property resulting directly from [employee
         dishonesty].”   The policy places temporal limitations
         upon loss coverage: “we will pay only for loss that you
         sustain through acts committed or events occurring during
         the Policy Period.” As noted above, the policy defines
         “occurrence” as “all loss caused by, or involving, one
         or more ‘employees,’ whether the result of a single act
         of series of acts.”    The policy further provides that
         “[t]he most [Reliance] will pay for loss in any one
         ‘occurrence’ is the applicable Limit of Insurance shown
         in the Declarations [$250,000].”

Id. at 1187; see also Pl. CSF, Exs. 1-5.

          The Karen Kane court applied California law, which the

Hawaii Supreme Court often follows in the insurance context; and

the Court finds the Ninth Circuit’s analysis is instructive.

See Allstate Ins. Co. v. Kim, 121 F. Supp. 2d 1301, 1307 n.3 (D.

Haw. 2000) (“[T]he Hawaii Supreme Court has frequently followed

California Courts in rendering opinions on insurance matters.”).

Beginning with the plain language of the Policies at issue here,

the provision does not explicitly state that the definition of

one “occurrence” extends beyond each Policy Period.   In fact,

the provision refers to a single “Policy Period,” suggesting

that the definition of occurrence is relevant only to that

single period.   Unlike in many of the cases DB Insurance relies

on, here there is no prior loss provision, which would




                              - 26 -
specifically limit coverage to the greater of the current

insurance and prior insurance. 5/

           On the other hand, DB Insurance cites Superstition

Crushing, LLC v. Travelers Cas., 360 Fed. App’x 844 (9th Cir.

2009) for the proposition that the weight of authority from

other jurisdictions is that all loss caused by the same employee

or related series of acts constitutes one occurrence in a single

policy period.     Def. Opp. at 8 & n.2.      Importantly, Superstition

Crushing applies Arizona law; which, unlike California law

(applied in Karen Kane) and Hawaii law, requires that if there

is any ambiguity, the court must first interpret the provision

by looking to social policy and then apply the provision in

favor of the insured.      Superstition Crushing at 845.

Superstition Crushing is therefore distinguishable on this

basis.

           DB Insurance also heavily relies on Tenn. Clutch &

Supply, Inc. v. Auto Owners (Mutual) Ins. Co., 556 S.W.3d 203

(Tenn. App. 2017), which concluded that the “one occurrence”

provision applies to subsequent policies.          But Tennessee Clutch

is also distinguishable.       Notably, the subsequent policy in

Tennessee Clutch “expressly provide[d] that it [was] a renewal


      5/ E.g., Dan Tait, Inc. v. Farm Family Cas. Ins. Co., 79 N.Y.S.3d 514,
521 (Sup. Ct. 2018) (“If any loss is covered: (1) Partly by this insurance;
and (2) Partly by any prior cancellation or terminated insurance that we or
any affiliate had issued to you...the most we will pay is the larger of the
amount recoverable under this insurance or the prior insurance.”).


                                   - 27 -
of the previous policy.”       Id. at 207.    The policies also

contained nearly identical language.         Id.   The Policies at issue

here are far from identical—several of the Policies contain

different coverage forms, giving them distinct terms and

conditions.     See Pl. Reply CSF ¶ 22.      Tennessee Clutch is

further distinguishable in that it included a prior loss

provision. 6/   See 2017 WL 1092991, at *11 (Brief for Auto-Owners

(Mutual) Insurance Company).

            DB Insurance also relies on non-cumulation language

providing that “no Limit of Insurance cumulates from year to

year or period to period.”       But the provision lacks clear

language regarding a non-cumulation from one policy to the

successive policy.      Rather, such a provision could be reasonably

interpreted to prevent limits from a prior policy surplus

carrying over and being added to a subsequent policy period.

See A.B.S. at 171.      Because the text of the Policy is temporally

ambiguous, the Court interprets the term in favor of coverage.

            The Arc took out five policies with DB Insurance.

Each Policy showed a distinct policy number, prescribed a

specific Policy Period, and was supported by a separate premium.


      6/ DB Insurance also relies on a Fifth Circuit case applying
Mississippi law, Madison Materials Co., Inc., v. St. Paul Fire & Marine Ins.
Co., in which the court rejected the argument that “occurrence” is ambiguous
in its application to each policy period. 523 F.3d 541 (5th Cir. 2008).
However, the policy at issue in that case contained a prior loss provision
similar to that in Tennessee Clutch.



                                   - 28 -
Pl. CSF ¶¶ 2,5.    Each Policy contained a pledge that in return

for the payment of the premium and subject to the terms of “THIS

POLICY,” the Insurer would provide insurance as stated in “THIS

POLICY.”   E.g., Def. Ex. A at 6.   This is similar to the

policies in A.B.S.:

           Home issued a separate policy document each year. Each
           policy was effective for a specified “policy period.”
           The second policy stated it was a “renewal” of the first;
           the third stated it was a “renewal” of the second. Each
           policy contained a $100,000 “limit of insurance” as to
           crime coverage.    Each policy contained a pledge from
           Home that “[i]n return for the payment of the premium,
           and subject to all the terms of this policy, we agree
           with you to provide the insurance as stated in this
           policy.” (Italics added.)    Each policy also provided:
           “The Policy Period is shown in the Declarations . . .
           [W]e will pay only for loss that you sustain through
           acts committed or events occurring during this Policy
           Period.”   (Italics added.)    The issuance of separate
           policy documents, each of which refers to terms,
           conditions and losses under that particular policy, is
           strong evidence the original policy and the subsequent
           renewal policies were intended to be separate and
           distinct contracts.

A.B.S. at 173.    DB Insurance argues that the Karen Kane court

was required to follow A.B.S. because “there was no other

appellate case law in California.”      Def. Opp. at 12.   To the

contrary, in Karen Kane the Ninth Circuit held that “[f]ollowing

A.B.S. and Stonewall, we conclude that under California law,

’occurrence’ as defined under the Reliance policy is an

ambiguous term with respect to temporal limitation and therefore

must be construed in favor of liability.”      Karen Kane at 1188.




                               - 29 -
           Further, the Court finds that a lay policyholder like

The Arc would reasonably expect each Policy to be a separate and

distinct contract.   When The Arc paid an additional premium for

an additional Policy Period, DB Insurance’s coverage obligations

commenced anew.   Therefore, the fact that DB Insurance paid the

coverage limit for one Policy Period does not relieve it from

paying under subsequent Policy Periods.    To interpret the

successive Policies as narrowly as suggested by DB Insurance

“would essentially render the coverage of successive policies

and the payment of premiums meaningless.”    Glaser at 538.

           In light of the absence of clear and unambiguous

language to the contrary, the coverage extended by DB Insurance

to The Arc is properly construed as provided through successive

and independent contracts.    If DB Insurance wished to limit its

liability under its Policies, it had “the duty to do [] so in

language that is plain and clear to the lay purchaser of the

policy.”   Barber v. Chatham, 939 F. Supp. 872, 787 (D. Haw.

1996) (citation omitted).    DB Insurance failed to do so.

           In summary, the Court finds that The Arc is entitled

to summary judgment under the Employee Dishonesty Provision for

payment up to $250,000 under each of the five Policies because

the temporal ambiguity in the Employee Dishonesty Provision is

interpreted in favor of the insured.    Therefore, the Court finds

The Arc is entitled to coverage for up to $250,000 in each of


                               - 30 -
the five Policies. 7/    The Court further finds in the alternative

that as a matter of law, a reasonable jury would find that a

layperson, including The Arc, would reasonably expect that the

Employee Dishonesty Provision would provide for payment in each

of the five Policies.

            The Arc’s Partial Motion for Summary Judgment is

GRANTED and DB Insurance’s Motion for Summary Judgment is DENIED

insofar as DB Insurance is obligated to pay the $250,000

sublimit for each of the five Policy Periods under the Employee

Dishonesty Provision.

III. Bad Faith Claim (Count II)

            Count II of the Complaint alleges that DB Insurance’s

interpretation of both the Forgery Provision as well as the

Employee Dishonesty Provision is unreasonable and made in bad

faith.   Compl. ¶¶ 74, 82.      The Arc argues that (1) DB Insurance

ignored the plain language of the provisions; (2) DB Insurance

took inconsistent and irreconcilable coverage positions in the

matter; and (3) DB Insurance unreasonably interpreted the

Policies according to The Arc’s retained expert.            DB Insurance

moves for summary judgment in its favor on this claim.             The




      7/ The Court notes that under the circumstances, the $1,000,000
coverage for forgery in each Policy provides for full recovery for The Arc
and thus it appears unnecessary to receive any payment from the coverage
under the Employee Dishonesty Provision.


                                   - 31 -
Court notes that The Arc did not move for summary judgment in

its favor on the bad faith claim.

           The Hawaii Supreme Court first recognized a bad faith

cause of action in the insurance context in Best Place, Inc. v.

Penn Am. Ins. Co., 82 Haw. 120, 132, 920 P.2d 334 (1996).      The

court held that “there is a legal duty, implied in a first- and

third-party insurance contract, that the insurer must act in

good faith in dealing with its insured, and a breach of that

duty of good faith gives rise to an independent tort cause of

action.”   Id. at 132.   The recognition of the bad faith claim

was grounded on the “atypical” relationship between the insured

and the insurer and the “adhesionary aspects of an insurance

contract [that] justify the availability of tort recovery.”      Id.

Moreover, the duty of “good faith” is codified and incorporated

by the legislature into the Hawaii insurance code.    See HRS §

431:1-102.   It recognizes that “[t]he business of insurance is

one affected by the public interest” and requires “good faith”

conduct in “all insurance matters.”     Id.

           The tort of bad faith stems both from the contractual

relationship between the insurer and the insured, as well as

from the codified “good faith” obligation.    See also Aloha

Petroleum, Ltd. v. Nat’l Union Fires Ins. Co. of Pittsburgh, PA,

Civ. No. 13-0296 DKW-RLP, 2014 WL 3359933, at *5 (D. Haw. July

8, 2014) (citation omitted) (noting that bad faith does not


                               - 32 -
necessarily turn on the terms of the contract or whether a claim

was covered or not, and instead “it turns on the conduct of the

insurance company in handling the claim”).      “[C]onduct based on

an interpretation of the insurance contract that is reasonable

does not constitute bad faith.”      Best Place at 133.

            DB Insurance argues that it is entitled to summary

judgment on The Arc’s bad faith claim because conduct based on a

reasonable interpretation of the contract does not constitute

bad faith.    Def. Mot. at 24.    The Court agrees.   DB Insurance

denied coverage based on an ambiguous policy provision and an

unsettled question of law.    See Gov’t Emps. Ins. Co. v. Dizol,

176 F. Supp. 2d 1005, 1035 (D. Haw. 2001) (finding no bad faith

where insurance company facing unsettled question of law refused

to indemnify); Colonial Penn Ins. Co. v. First Ins. Co. of

Hawaii, 71 Haw. 42, 44, 780 P.2d 1112 (1989) (“We affirm the

summary judgment with respect to the alleged bad faith denial of

no-fault benefits because, as is obvious from the discussion of

the remaining point, the question of who was liable to pay . . .

was an open question of law, and there was obviously no bad

faith on the part of First Insurance in litigating that

issue.”).    The parties agree that there is no Hawaii appellate

law on the specific issues of forgery coverage and application

of the Employee Dishonesty Provision sublimit under the facts of

this case.    Def. Reply at 12.    The very fact that so many


                                  - 33 -
jurisdictions have considered the same, or similar, policy

language in many contexts, especially regarding the Employee

Dishonesty Provision, supports the Court’s conclusion that the

language at issue is ambiguous.    While the Court resolved the

coverage issue in The Arc’s favor, the Court finds DB Insurance

reasonably interpreted the Policies in considering the subject

issues with an absence of Hawaii appellate law on point.

            DB Insurance also asserts that The Arc sought coverage

for its “own deliberate forgery.”    Def. Opp. at 20-21.   Yet DB

Insurance fails to cite to the record to demonstrate any

potential wrongdoing on the part of The Arc.    To the contrary,

The Arc has made clear that it was audited every year.     Pl.

Counter CSF ¶ 37.    And, as discussed earlier, DB Insurance did

take an inconsistent position in denying coverage under the

Forgery Provision because it was not explicitly exempted from

the Criminal Acts Exclusion yet acknowledges coverage under the

Employee Dishonesty Provision which likewise was not explicitly

exempted.   Nevertheless, the Court finds that taken as a whole,

DB Insurance’s conduct in handling the disputed claim was

reasonable and consequently finds no bad faith.

            The Arc also pleaded “punitive damages against DB

Insurance in an amount to be proven at trial.”    Compl. ¶ 84.

Punitive damages may not be awarded for bad faith claims unless

evidence reflects by clear and convincing evidence that a


                               - 34 -
defendant has acted “wantonly or oppressively or with such

malice as implies a spirit of mischief or criminal indifference

to civil obligations, or where there has been some wil[l]ful

misconduct or that entire want of care which would raise the

presumption of a conscious indifference to consequences.”    Best

Place at 134 (citation omitted).   Because the facts warrant

summary judgment on the bad faith claim, the Court also

dismisses The Arc’s prayer for punitive damages for the same

general reasons.   Moreover, punitive damages are appropriate

under Hawaii law only where the defendant has acted with such an

“entire want of care which would raise the presumption of a

conscious indifference to consequences.”   Masaki v. General

Motors Corp., 71 Haw. 1, 17, 780 P.2d 566 (1989).   The Court

finds that DB Insurance’s handling of The Arc’s claim does not

rise to the level of such an entire want of care as enunciated

by the Hawaii Supreme Court.

          DB Insurance’s Motion for Summary Judgment as to The

Arc’s claim that it acted in bad faith and to dismiss punitive

damages is thus GRANTED, but otherwise the Motion is DENIED.



                            CONCLUSION

          For the foregoing reasons, the Court GRANTS Plaintiff

The Arc in Hawaii’s Motion for Partial Summary Judgment, ECF No.




                               - 35 -
25, and GRANTS IN PART AND DENIES IN PART Defendant DB Insurance

Co. Ltd.’s Motion for Summary Judgment, ECF No. 23, as follows:

  1. The Arc’s Motion for Partial Summary Judgment is GRANTED

     and DB Insurance’s Motion DENIED insofar as The Arc is

     entitled to summary judgment on the breach of contract

     claim.   The Arc is entitled to coverage under the Forgery

     Provision and to coverage under the successive Policy

     Periods under the Employee Dishonesty Provision.

     Accordingly, DB Insurance must pay The Arc the total

     coverage of $2,772,716.44 under the Policies, less the

     $250,000 previously paid by DB Insurance and the $150,000

     previously paid under a separate policy issued by Great

     American, which The Arc has already received.

  2. DB Insurance’s Motion for Summary Judgment as to The Arc’s

     claim that it acted in bad faith and to dismiss The Arc’s

     prayer for punitive damages is GRANTED.

  3. The Arc has also requested prejudgment and post-judgment

     interest.   In diversity actions, “state law determines the

     rate of prejudgment interest, and postjudgment interest is

     governed by federal law.”   Am. Tel. & Tel. Co. v. United

     Computer Sys., Inc., 98 F.3d 1206, 1209 (9th Cir. 1996).

     This Court has discretion to award prejudgment interest in

     equity when a judgment is delayed.   See Eckard Brandes,

     Inc. v. Riley, 338 F.3d 1082, 1088 (9th Cir. 2003) (citing


                              - 36 -
      Kalawaia v. AIG Haw. Ins. Co., 90 Haw. 167, 977 P.2d 175

      (1999)).    Prejudgment interest is awarded “to correct

      injustice when a judgment is delayed for a long period of

      time for any reason, including litigation delays.”            Schmidt

      v. Bd. of Dirs. of Ass'n of Apartment Owners of Marco Polo

      Apartments, 73 Haw. 526, 534, 836 P.2d 479 (1992).            In

      contract cases, Hawaii law provides the court discretion to

      award prejudgment interest and “to designate the

      commencement date to conform with the circumstances of each

      case ... [as early as] the date when the breach first

      occurred.”    Haw. Rev. Stat. § 636–16.       A denial of

      prejudgment interest is proper where there is no showing

      that the non-moving party’s “conduct unduly delayed the

      proceedings” of the case.       Amfac, Inc. v. Waikiki

      Beachcomber Investment Co., 74 Haw. 85, 137, 839 P.2d 10

      (1992).

                   The Court finds that The Arc failed to make a

      showing that DB Insurance’s conduct unduly delayed the

      proceedings of this case.       DB Insurance received The Arc’s

      claim under the Policies on March 20, 2017.           Def. Reply CSF

      (Expert Report of Stephen D. Johnson) 8/ at 5; see also


      8/ Ordinarily matters raised for the first time in a party’s reply will
not be considered, unless the matter had earlier been raised by the other
party in its opposition. Thompson v. Comm’r, 631 F.2d 642, 649 (9th Cir.
1980). In this case, The Arc did include its expert report of Charles M.
(Continued . . .)


                                   - 37 -
      Compl. ¶ 30.    Over the next year, DB Insurance granted The

      Arc multiple extensions in completing and submitting its

      Proof of Loss.     Def. Reply CSF (Expert Report of Stephen D.

      Johnson) at 6.     At the request of The Arc, DB Insurance

      entered into a tolling agreement in March of 2019.            Id. at

      13; Def. CSF, Ex. I.      By April 25 of 2019, attorneys for

      both parties had communicated by telephone and by letters

      disputing the coverage under the Policies.          Def. CSF, Exs.

      G, H, I, J.    Roughly nine months later, The Arc filed its

      Complaint against DB Insurance on February 12, 2020.            Def.

      CSF ¶ 24.

                  The Court concludes that The Arc has provided no

      persuasive evidence that DB Insurance unduly delayed the

      proceeding.    See Amfac at 137.      Finding that DB Insurance

      did not unduly delay the proceedings, the Court holds that

      an award of prejudgment interest is not warranted.

                  The rate of post-judgment interest is governed by

      28 U.S.C. § 1961, which provides: “[s]uch interest shall be

      calculated from the date of the entry of the judgment, at a

      rate equal to the weekly average 1–year constant maturity

      Treasury yield, as published by the Board of Governors of


Miller in its Opposition to DB Insurance’s Motion for Summary Judgment, and
DB Insurance then included its expert report of Stephen D. Johnson in its
Reply Brief, with each expert report extensively analyzing the case.
Therefore, the Court will consider the expert report filed by DB Insurance in
its Reply.


                                   - 38 -
      the Federal Reserve System, for the calendar week preceding

      the date of the judgment.”       The Arc is entitled to recover

      post-judgment interest as permitted by statute.

   4. The Court finds that The Arc is the prevailing party and is

      entitled to recover its attorney’s fees and costs, and The

      Arc should submit a petition in accordance with Local Rule

      54.2.



              There being no remaining claims in this case, the

Clerk’s Office is DIRECTED to enter judgment and close this

case.



      IT IS SO ORDERED.

      DATED:    Honolulu, Hawai`i, June 17, 2021.




                               ________________________________
                               Alan C. Kay
                               Sr. United States District Judge




The Arc in Hawaii v. DB Insurance Co., Ltd., Civ. No. 20-00112 ACK-WRP, Order
Granting Plaintiff’s Motion for Partial Summary Judgment and Granting in Part
and Denying in Part Defendant’s Motion for Summary Judgment.




                                   - 39 -
